This opinion was filed for record
      FIITE
       IN CLERKS OFFICE                         at^. dllU on f^b • 1^^ 21)1^
lUPREie coim,snoE OF wasioiaTQfi

1
           LAMA-i , /'If/
        CHIEF JUSTKE
                                                       SUSAN L. CARLSON
                                                    SUPREME COURT CLERK




       IN THE SUPREME COURT OF THE STATE OF WASHINGTON



    STATE OF WASHINGTON,                                No. 94418-1

                           Respondent,
                  V.                                    EN BANC


    OSCAR RAUL LOPEZ,

                          Petitioner.
                                                        Filed     FEB I 5 21


        GORDON McCLOUD, J.—The trial court found that Oscar Lopez's lawyer

was "fairly obvious[ly]" "severely handicapped" by depression during the pretrial

and trial phases of Lopez's case.' That finding was supported by the trial court's

own observations ofdefense counsel's performance—and sometimes failure to show

up—at trial. That finding was also supported by declarations and testimony

presented at the hearing on Lopez's motion for a new trial. That evidence revealed

that defense counsel could not perform basic tasks, such as showing up to meetings

with his investigator to prepare Lopez's defense, submitting routine paperwork to



          11 Verbatim Report of Proceedings(VRP)(Oct. 30, 2015) at 1315.
State V. Lopez(Oscar Raul), No. 94418-1


obtain public funding so his investigator could complete her pretrial investigation,

and calling his investigator back to learn about her "important" findings.^ Based on
that evidence,the trial court concluded that Lopez was denied his constitutional right

to effective assistance of counsel and granted Lopez's motion for a new trial. See

U.S. Const, amend. VI; Wash. Const, art. I, § 22. We agree with the trial court.

We therefore reverse the Court of Appeals' decision to reverse the trial court.

                      Facts and Procedural Background


      Lopez was employed as a bus driver by an after-hours day care center. He

drove children from the day care center to school in the morning,and then back again

in the afternoon after school. 9 VRP (Mar. 11, 2015) at 1076, 1085. One of those

children was six-and-a-half-year-old L.M. Def. Ex. 18 (Tr. of Interview ofL.M.) at

2. Sometimes, due to the children's schedules and the location of their schools,

Lopez would be alone with L.M. on the bus. 6 VRP(Mar. 4, 2015) at 498-509.

      On June 6, 2014, L.M. reported to her mother that Lopez had '"touched [her]

butt yesterday'" morning before school when she was alone with him on the bus. 7

VRP (Mar. 5, 2015) at 663. When questioned further about that touching, L.M.

explained that Lopez had "itch[ed]" and "tickl[ed]" her vagina in a way that felt as

though he was "trying to pinch [her]." Def. Ex. 18, at 13. L.M.'s mother contacted




      ^ Clerk's Papers(CP)at 289.
State V. Lopez(Oscar Raul), No. 94418-1


the police, and the State charged Lopez with first degree child molestation. CP at

77.


      Lopez denied L.M.'s allegation of child molestation. Attorney Steven

Witchley represented him, and the case proceeded to a jury trial. Lopez's defense

theory was that L.M.'s claim was not believable. 10 VRP (Mar. 12, 2015) at 1198.

To credit L.M.'s version, Witchley explained, the jury would have to believe four

unbelievable things: (1) that Lopez, a family man, molested L.M.; (2) that the

molestation occurred sometime between January and June 2014, but not"yesterday"

morning before school as L.M. reported because the bus logs proved that Lopez was

never alone with L.M. that morning;(3) that L.M. waited weeks or months before

reporting the incident to her mother even though L.M. testified that she reported the

incident immediately; and finally (4) that Lopez would be brazen enough to touch

L.M. like that in public in the day care center's busy parking lot. Id. at 1185-97.

      The jury apparently believed L.M. and convicted Lopez of first degree child

molestation. CP at 81.


      After the verdict but before sentencing, Lopez fired Witchley and hired a new

attorney. The new attorney filed a motion for a new trial based on ineffective

assistance of counsel. Id. at 292-97. To prevail on a claim of ineffective assistance

of counsel, a defendant must generally show that counsel performed deficiently and
State V. Lopez(Oscar Raul), No. 94418-1


that the deficient performance caused prejudice.^ Lopez argued that he did not have

to prove deficient performance or prejudice because severe mental depression

coupled with contemporaneous or nearly contemporaneous disbarment"^ constitutes

ineffective assistance of counsel per se. Id. at 294(quoting In re Pers. Restraint of

Brett, 142 Wash. 2d 868, 883-85, 16 P.3d 601 (2001)(Talmadge, J., concurring)).

Alternatively, Lopez identified Witchley's performance, including his failure to

adequately investigate, id. at 121-24, and failure to call certain witnesses that Lopez

had identified, id. at 295-96, as grounds for ineffective assistance.^

       It is undisputed that while Witchley was representing Lopez, Witchley was

suffering from severe depression, had suicidal thoughts, 11 VRP (Oct. 8, 2015) at

1298, and struggled with just getting out of bed each day, CP at 291. Karen

Sanderson, Witchley's longtime investigator, acknowledged that as Lopez's case

neared trial, she observed Witchley's depression worsening under the weight of




       ^ E.g., In re Pers. Restraint of Canha, 189 Wash. 2d 359, 377, 402 P.3d 266 (2017)
(citing State v. Grier, 171 Wash. 2d 17, 32-33, 246 P.3d 1260 (2011)).

        Witchley was never formally disbarred from practice in Washington because he
voluntarily resigned his license in lieu of disbarment. CP at 298-310.

       ^ Unrelated to the issues before us, Lopez also claimed that Witchley was deficient
because Witchley allegedly failed to convey a plea offer to Lopez, id. at 129-33, and
allegedly knew that Lopez could not understand the court appointed interpreter and did not
inform the court ofthat communication barrier, id. at 125-28. The trial court rejected those
claims, 11 VRP (Oct. 30,2015) at 1317, and Lopez did not seek review of that ruling.
                                             4
State V. Lopez(Oscar Raul), No. 94418-1


significant financial troubles, health problems, and a pending disbarment

proceeding. 11 VRP (Oct. 8, 2015) at 1298; CP at 289-90.

      The record supports this assessment and shows that these problems impacted

his performance. Witchley failed to appear at court one day without explanation.

11 VRP (Oct. 8, 2015) at 1252. He also called in sick at the last minute on the

morning of trial another day and asked to postpone trial to the afternoon. CP at 59.

On the days when he did manage to show up, he was usually late. E.g., 2 VRP(Feb.

12, 2015) at 48 (10 minutes late), 3 VRP (Feb. 23, 2015) at 238 (15 to 20 minutes

late). Once, he was over an hour late. 6 VRP (Mar. 4, 2015) at 521 (one hour and

20 minutes late). Witchley's inability to show up for trial alarmed the trial judge so

much that he asked Lopez—either close to or in the middle of trial—if he wanted a

new attorney. 11 VRP (Oct. 8, 2015) at 1252-53. At that point, Lopez declined the

offer. But when Witchley continued to arrive late for trial, the trial court warned

him: "[FJrankly, I'm a little baffled. We've spoken about this a number of times.

You're obviously a very able trial attorney, but this continues to be an issue. So Mr.

Witchley, sir, if you could ~ I really want to make sure we're communicating here.

... I expect you to be on time." 3 VRP (Feb. 23, 2015) at 238-39. That warning

proved inadequate, however; Witchley continued to show up late for trial. 6 VRP

(Mar. 4,2015)at 522-24. He also failed to submit briefing specifically requested by

the court. Id.
State V. Lopez(Oscar Raul), No. 94418-1


      Sanderson's testimony also supported this assessment of Witchley's mental

health and its impact on Lopez's trial. Sanderson testified that she met with Witchley

in October, several months before Lopez's trial, to create a checklist of matters that

Witchley needed her to prepare for Lopez's defense. The checklist included

interviewing certain employees at the day care center, locating witnesses from the

children's schools to verify Lopez's whereabouts on the morning of the alleged

incident, performing another site visit to the day care parking lot, and developing

evidence regarding both L.M.'s penchant for lying or exaggerating stories and

Lopez's sexual morality and decency. 11 VRP (Oct. 8, 2015) at 1289-90.

      After that October meeting, however, Sanderson explained that Witchley

"checked out." CP at 289. Witchley was routinely late and often failed to show up

at case development meetings scheduled with her. Id. at 288. According to

Sanderson, she and Witchley "tr[ied] to set up some times to meet to go to the scene

together but he almost always cancelled at the last minute, with a different excuse

every time." Id. "Every time he cancelled at the last minute he offered a new

excuse" that "was always something like T over slept and can't make it' or T didn't

sleep last night' or 'I'm sick.'" Id. at 288-89.

      Eventually, Witchley stopped communicating with Sanderson altogether. 11

VRP(Oct. 8,2015)at 1286. As a result, Sanderson was unable to give him important

case information she discovered during her investigation. Sanderson said she left

                                          6
State V. Lopez(Oscar Raul), No. 94418-1


Witchley a voicemail, an e-mail, and text messages asking him to call her back so

they could talk about the new information she learned during her last interview,

which she believed was "important" to Lopez's case. CP at 289. But Witchley never

called her back, so she never told him what that "important" information was. Id.

She also did not document that "important" new information in a memo because

Witchley stopped paying her to do so and refused to take the simple steps necessary

to procure additional payments. Id.

      In fact by December 2014, Sanderson had been working on Lopez's case for

two months without payment based on Witchley's promise of eventual payment.

Because Lopez was indigent, Sanderson's investigative work was paid through the

Office ofPublic Defense (OPD). Id. at 89-90. The OPD had preauthorized $1,500

for Sanderson to develop Lopez's defense, id. at 89, but Sanderson had exceeded

that amount by October 2014, id. at 289. To receive additional funding for

Sanderson's investigation, Witchley had to submit a request to OPD. Id. This is a

fairly routine process. Because Witchley repeatedly implied to Sanderson that he

had submitted a request for additional funding, Sanderson continued to work on

Lopez's case for an additional two months, from October to December, without

payment. Id. After two months without payment and after Witchley stopped

returning her calls, Sanderson had to stop work on Lopez's case. Id. "This meant

that some things [they] had planned to do on the case prior to trial never took place.

                                          7
State V. Lopez(Oscar Raul), No. 94418-1


[Sanderson] had several reports that should have been written that were not typed

up. There were interviews that never took place, as far as [Sanderson] kn[e]w.

Demonstrative exhibits, prep for [Sanderson's] testimony and other tasks never

happened." Id. According to Sanderson, Witchley claimed to have strategic reasons

for not calling Sanderson as a witness at trial. Id. at 291. But he never claimed to

have strategic reasons for failing to follow through on the work that he himself had

deemed necessary in October before he became severely handicapped by illness—

interviews, meet ups, exhibits, "other tasks" for trial preparation, and simple

communication about the defense. Id. at 289.

      OPD records show that Witchley did not submit the request for additional

funding until after Lopez's trial ended. Id. at 89. In that request for additional,

retroactive, funding, Witchley acknowledged that Sanderson had reminded him

continuously throughout Lopez's case that he needed to secure extra OPD funding

for her continued investigation and that he "simply failed to appropriately prioritize

submission of [the request]" "[f]or a variety of not-very-good reasons." Id. at 92-

93.


      After considering all this evidence, the trial court granted Lopez's motion for

a new trial due to ineffective assistance of counsel and denial of due process clause

protections. 11 VRP (Oct. 30, 2015) at 1309-10, 1315-17. The trial court found,

based largely on Sanderson's testimony and declaration, that it was "fairly clear that

                                          8
State V. Lopez(Oscar Raul), No. 94418-1


had [Witchley] not been handicapped by his depression, he would have been more

effective," id. at 1316, in "[his] handling of the entire case, including pretrial

investigation and communications with his client," id. at 1311.                Witchley's

depression, the trial court found, "fairly obvious[ly]" "severely handicapped" his

representation of Lopez. M at 1315.

       One of the failures that the trial court cited was Witchley's failure to

investigate reputation evidence or call reputation witnesses. Regarding this failure,

Witchley specifically acknowledged that "[he] did not have any tactical reasons for

not calling reputation witnesses." CP at 347. That acknowledgement corresponded

with Sanderson's testimony. Sanderson testified that she developed reputation

evidence in other cases for Witchley before, 11 VRP(Oct. 8, 2015)at 1297, and that

it was her understanding, based on her 15 plus years of experience working with

Witchley, CP at 285, that it was his intent to pursue credibility evidence regarding

L.M. and sexual morality reputation evidence regarding Lopez in this case, 11 VRP

(Oct. 8, 2015) at 1293.^ But Sanderson never performed this investigation because

Witchley stopped paying her and stopped communicating with her. CP at 289.



      ^ According to Sanderson, her assignment was to "go back and interview day care
workers to find out if[L.M.] had a propensity for lying or making up stories or exaggerating
stories" and learn "what[Lopez's] reputation in the community was for . .. along the lines
of that he's not a child molester, that he's a good, a good person," 11 VRP (Oct. 8, 2015)
at 1293, specifically Lopez's "good sexual morality and/or decency in the community," id.
at 1297.
State V. Lopez(Oscar Raul), No. 94418-1


      The trial court found this failure particularly troubling since Witchley did not

have to even search for the reputation witnesses because Lopez told him who they

were, though Lopez described these witnesses' anticipated testimony in terms of

character rather than reputation evidence.       11 VRP (Oct. 30, 2015) at 1309.

According to the trial court, Witchley"simply failed to spot the issue." Id. Witchley,

in dismissing Lopez's request that he call "certain character witnesses,""never took

the additional step [in] asking whether the proposed testimony might be recast as

admissible reputation testimony." Id. (emphasis added). Based on this evidence,

on the trial court's own observations of Witchley's performance before and during

trial, and on the new evidence heard and reviewed at the hearing on the motion for

a new trial—including the evidence showing Witchley's failure to communicate,

failure to prepare, and sometimes failure to perform at all—^the trial court granted

Lopez's motion for a new trial.

      The Court of Appeals reversed. State v. Lopez, No. 74333-3-1, slip op. at 2

(Wash.        Ct.       App.        Mach         20,       2017)        (unpublished),

http://www.courts.wa.gov/opinions/pdf/743333.pdf, review granted, 189 Wash. 2d
1001, 400 P.3d 1263 (2017). It interpreted the trial court's finding of ineffective

assistance of counsel as being based solely on Witchley's failure to call reputation

witnesses to testify about Lopez's sexual morality and decency. Id. at 4. Because

the fact that Witchley failed to call reputation witnesses was not in dispute, the issue

                                          10
State V. Lopez(Oscar Raul), No. 94418-1


that the Court of Appeals identified was solely a question oflaw, which it reviewed

de novo. See id. at 4-6. On that purely legal question, the Court of Appeals held

that Witchley's failure to investigate and present sexual morality and decency

evidence could not be classified as deficient performance because such evidence is

not admissible under a published decision from that division: State v. Jackson, 46
Wash. App. 360, 365, 730 P.2d 1361 (1986). Id. at 6. This Division One panel

recognized that Divisions Two and Three of the Court of Appeals have reached an

opposite conclusion regarding the admissibility of sexual morality evidence^ but

determined that that conflict was immaterial because "counsel has ... no duty to

pursue strategies that appear unlikely to succeed, and no duty to anticipate changes

in the law." Id. (citing State v. Brown, 159 Wash. App. 366, 371-72, 245 P.3d 776

(2011)).

      As for the trial court's finding that Witchley's depression had "fairly

obvious[ly]" "severely handicapped" his representation of Lopez, 11 VRP (Oct. 30,

2015) at 1315, the court interpreted that finding as relating solely to Lopez's per se




      ^ Compare State v. Griswold,98 Wn. App. 817, 828,991 P.2d 657(2000)(Division
Three holding evidence ofsexual morality and decency is admissible), abrogated on other
grounds by State v. DeVincentis, 150 Wash. 2d 11, 74 P.3d 119(2003), and State v. Harper,
35 Wash. App. 855, 859-60, 670 P.2d 296 (1983)(Division Two stating such evidence is
admissible), with Jackson, 46 Wash. App. at 365 (Division One holding such evidence is
inadmissible).
                                          11
State V. Lopez(Oscar Raul), No. 94418-1


prejudice/quasi-due process argument and held that defendants have no right to

counsel free from mental illness. Id. at 2.


        Lopez petitioned this court for review, which we granted. Lopez, 189 Wash. 2d
1001.


                                      Analysis


        I.    Ineffective Assistance of Counsel Requires a Showing of Deficient
              Performance and Prejudice; Whether Counsel's Performance Was
              Deficient and Prejudicial Is a Mixed Question ofFact and Law, Which
              We Review De Novo


             A. The Testfor Ineffective Assistance ofCounsel

        A criminal defendant is entitled to effective assistance of counsel. U.S.

Const, amend. VI; Wash.Const, art. I, § 22;In re Pers. Restraint of Yung-Cheng

Tsai, 183 Wash. 2d 91, 99, 351 P.3d 138 (2015). Effective assistance includes many

things. "It is thus impossible to 'exhaustively define the obligations of counsel[]or

form a checklist forjudicial evaluation of attorney performance.'" Tsai, 183 Wash. 2d

at 99-100 (alternation in original)(quoting Strickland v. Washington, 466 U.S. 668,

688, 104 S. Ct. 2052, 80 L. Ed. 2d 674(1984)).

             Nevertheless, effective representation 'entails certain basic

     duties,' such as

                   a duty of loyalty, a duty to avoid conflicts of interest[,]. .
                   . the overarching duty to advocate the defendant's cause
                   and the more particular duties to consult with the
                   defendant on important decisions and to keep the
                                         12
State V. Lopez(Oscar Raul), No. 94418-1


                    defendant informed of important developments in the
                    course ofthe prosecution. Counsel also has a duty to bring
                    to bear such skill and knowledge as will render the trial a
                    reliable adversarial testing process.

Id. at 100 (alterations in original)(quoting Strickland,466 U.S. at 688). In addition,

the "right to effective assistance includes a 'reasonable investigation' by defense

counsel." State v. Boyd, 160 Wn.2d 424,434,158 P.3d 54(2007)(citing Strickland,
466 U.S. at 684; Brett, 142 Wash. 2d at 873). Reasonable investigation "includes

expert assistance necessary to an adequate defense." State v. Punsalan, 156 Wash. 2d
875, 878, 133 P.3d 934(2006)(citing         v. Oklahoma,470 U.S. 68,72, 105 S. Ct.
1087, 84 L. Ed. 2d 53 (1985)).

      Ifan attorney's performance is deficient,the next question is whether it caused

prejudice. "Prejudice exists ifthere is a reasonable probability that 'but for counsel's

deficient performance,the outcome ofthe proceedings would have been different.'"

State V. Estes, 188 Wash. 2d 450, 458, 395 P.3d 1045 (2017)(quoting State v. Kyllo,

166 Wash. 2d 856, 862, 215 P.3d 111 (2009) and citing Strickland, 466 U.S. at 694).

"[A] 'reasonable probability' is lower than a preponderance standard." Id. (citing

Strickland, 466 U.S. at 694; State v. Jones, 183 Wash. 2d 327, 339, 352 P.3d 776

(2015)). "Rather, it is a probability sufficient to undermine confidence in the

outcome." Id. (citing Strickland, 466 U.S. at 694).




                                          13
State V. Lopez(Oscar Raul), No. 94418-1




            B. The Standard of Review for Trial Court Rulings on Ineffective
                Assistance ofCounsel

      "[C]laims of ineffective assistance of counsel present mixed questions of law

and fact." Brett, 142 Wash. 2d at 873 (citing State v. S.M., 100 Wash. App. 401, 409,

996 P.2d 1111 (2000)). We review a trial court's factual findings made in the course

of deciding an ineffective assistance issue for substantial evidence.^ See id. (citing
In re Pers. Restraint of Gentry, 137 Wash. 2d 378, 410, 972 P.2d 1250(1999)(citing

RAP 16.14(b))). But we review "[t]he legal conclusions flowing from such findings

and testimony . . . de novo." Id. at 873-74 (citing State v. Davis, 25 Wash. App. 134,

137 n.l, 605 P.2d 359 (1980)). Because the ultimate conclusion of whether

counsel's performance was ineffective constitutes an application of law to

established facts, it is "a mixed question of fact and law reviewed de novo." State

V. Sutherby, 165 Wash. 2d 870, 883, 204 P.3d 916 (2009)(citing In re Pers. Restraint

ofFleming, 142 Wash. 2d 853, 865, 16 P.3d 610 (2001)); accord Ornelas v. United



      ^ '"Substantial evidence' means evidence that is sufficient "'to persuade a rational,
fair-minded person ofthe truth ofthe finding.'"" Blackburn v. State, 186 Wn.2d 250,256,
375 P.3d 1076(2016)(pyxoXing Hegwine v. Longview Fibre Co., 162 Wash. 2d 340, 353, 172
P.3d 688(2007)(quoting/« re Estate ofJones, 152 Wash. 2d 1, 8, 93 P.3d 147(2004)))."So
long as this substantial evidence standard is met, 'a reviewing court will not
substitute its judgment for that of the trial court even though it might have resolved
a factual dispute differently.'" Id. (quoting Sunnyside Valley Irrig. Dist. v. Dickie,
149 Wash. 2d 873, 879-80, 73 P.3d 369 (2003)).
                                           14
State V. Lopez(Oscar Raul), No. 94418-1


States, 517 U.S. 690, 696-97, 116 S. Ct. 1657, 134 L. Ed. 2d 911 (1996)(applying

same standard of review to ultimate conclusions of probable cause and reasonable

suspicion because they involve mixed questions oflaw and fact).

        Lopez argues that a different, more deferential, standard applies when the trial

court grants (rather than denies) a new trial based on ineffective assistance of

counsel. Lopez correctly observes that a trial court's decision to grant or deny a

motion for a new trial is reviewed for an abuse of discretion. State v. Hawkins, 181
Wash. 2d 170, 179, 332 P.3d 408(2014)(citing State v. Williams, 96 Wash. 2d 215, 221,

634 P.2d 868 (1981)), but that we generally give greater deference to a trial court

decision to grant a new trial than to deny one, id. (citing State v. Brent, 30 Wash. 2d
286, 290, 191 P.2d 682 (1948)). He is also correct that trial courts generally have

"wide discretion in deciding whether or not to grant a new trial" because '"the trial

judge who has seen and heard the witnesses is in a better position to evaluate and

adjudge than can [appellate courts] from a cold, printed record.'" Id. (quoting State

V. Wilson, 71 Wash. 2d 895, 899, 431 P.2d 221 (1967)).

        Those reasons and that deferential standard do not, however, apply to

questions of law and mixed questions of law and fact. See State v. Mohamed, 186
Wash. 2d 235, 240-41, 375 P.3d 1068 (2016)("'Except where questions of law are

involved, a trial judge is invested with broad discretion in granting motions for new

trial    '"(quoting Williams,96 Wn.2d at 221)). And that is precisely what we have
                                           15
State V. Lopez(Oscar Raul), No. 94418-1


here. We therefore review the trial court's factual findings for substantial evidence

and its legal conclusions de novo.

             C. There Is No Separate, Dijferent Inejfective Assistance Test for
                Lawyers Sufferingfrom Mental Illness

      Lopez argues that the court should presume deficient performance when

counsel is afflicted by mental illness. Pet'r's Suppl. Br. at 9 (citing U.S. CONST,

amend. XIV). We disagree.

      Lopez's argument is based on the notion that an attorney suffering from

mental illness is categorically unable to provide effective representation. Lopez

provides no evidence to support this notion, and we cannot find any support for it

either. In fact, the rule we find is just the opposite: attorneys and judges may have

disabilities of all kinds, mental as well as physical, but that alone does not disable

them from practicing law or adjudicating cases. The ability to be an effective

professional depends, instead, on the actual effect of the disability on the attorney's

performance. Dows v. Wood,211 F.3d 480,485 (9th Cir. 2000)("The mere fact that

counsel may have suffered from a mental illness at the time of trial .. . has never

been recognized by the Supreme Court as grounds to automatically presume

prejudice."); Smith v. Ylst, 826 F.2d 872, 876 (9th Cir. 1987)("Rather than attempt

to identify mental illnesses that would presumptively disable an attorney from

conducting a criminal defense we believe it is more prudent to evaluate the attorney's


                                          16
State V. Lopez(Oscar Raul), No. 94418-1


actual conduct of a trial in light of allegations of mental incompetence."); Johnson

V. Norris, 207 F.3d 515,518(8th Cir. 2000)(declining to adopt a per se presumption
of ineffective assistance of counsel when trial counsel suffers from mental illness

(citing Pilchakv. Camper, 935 F.2d 145, 149 (8th Cir. 1991))). Indeed, there are

many exceptionally talented lawyers who suffer from mental illness without causing

harm to their clients. Br. of WACDL(Washington Association of Criminal Defense

Lawyers) as Amicus Curiae at 5; see James T.R. Jones, "High Functioning :

Successful Professionals with Severe Mental Illness, 7 DUKE F. L.& SOC. CHANGE

1 (2015).

      This does not mean that evidence of counsel's mental health (or physical

health) is irrelevant. When counsel's ability to adequately investigate, prepare,

communicate, or present the client's case is impaired by disability, counsel's

performance might well be deficient. The trial court therefore applied the correct
standard when it stated that the proper focus is on the attorney's performance, not

on the mere existence of a disability: "Really,the question is whether Mr. Witchley's

handling ofthe entire case,including pretrial investigation and communications with




                                         17
State V. Lopez(Oscar Raul), No. 94418-1


his client, may have been adversely affected by his mental health."^ 11 VRP (Oct.

30, 2015) at 1311 (emphasis added).



       ^ The concurrence in the dissent is concemed that this decision will create several
problems. Those concerns lack foundation.
       The first problem that it suggests is that this decision will allow attacks on
convictions based on defense counsel's mental illness alone. But that is not what this
opinion says; it says just the opposite: "[AJttomeys and judges may have disabilities of all
kinds, mental as well as physical, but that alone does not disable them from practicing law
or adjudicating cases." Supra p. 16(emphasis added).
       The second problem that the concurrence in dissent suggests is that this decision
creates a new rule allowing evidence of defense counsel's mental health to be admitted in
ineffective assistance of counsel proceedings. But this opinion does not change the law on
the admissibility of such evidence at all; in fact, it maintains the status quo. It adheres to
the general rule that factual data within and outside the record is relevant to whether
counsel's performance is deficient. Sometimes, that factual data involves evidence of
defense counsel's health. State v. Herron,noted at 130 Wn.App. 1015,2005 WL 2858080,
at *1 (involving claim that defense counsel was under the influence of alcohol during trial
proceedings); Babbitt v. Woodford, 111 F.3d 744,746 (9th Cir. 1999)(citing evidence that
defense counsel had resigned from legal practice amid evidence that he had drank three or
four alcoholic drinks on a number of occasions while on lunch recess during trial); In re
Pers. Restraint ofLui, 188 Wash. 2d 525, 573, 397 P.3d 90 (2017)(Madsen, J., dissenting)
(involving claim that defense counsel was functionally and mentally absent at trial due to
old age and deteriorating health). That is because central to the deficient performance
analysis is whether counsel had tactical reasons for acting or failing to act. Evidence that
counsel failed to act because he or she "checked out" ofthe case for whatever reason (e.g.,
sleeping, mental health, drug use, alcoholism, or financial problems) is certainly relevant
to rebut Strickland''?, presumption that counsel had tactical reasons for failing to act.
       The third problem that the concurrence in dissent suggests is that any inquiry into
defense counsel's mental health would somehow violate the Americans with Disabilities
Act of 1990 (ADA), 42 U.S.C. §§ 12101-12213, or be inconsistent with administration
guidelines from the American Bar Association(ABA). The ADA prohibits employers and
public entities from discriminating against individuals who have a physical or mental
impairment. It does not prohibit courts from inquiring into whether an attorney's
performance was impaired by a mental condition while representing a client. Nor does the
                                             18
State V. Lopez(Oscar Raul), No. 94418-1


      Thus, to prevail on his ineffective assistance of counsel claim, Lopez must

prove that Witchley's performance was both deficient and caused prejudice. We

review the trial court's factual findings related to these issues for substantial

evidence. We review its conclusions of law, and its resolution of mixed questions

oflaw and fact, de novo.

      II.    The Trial Court's Factual Finding That Witchley's Performance before
             and during Trial Was "Severely Handicapped" by Depression Is
             Supported by Overwhelming Evidence; The Trial Court's Conclusion
             That This Constituted Deficient Performance Is Legally Correct

      The trial court found that Witchley's pretrial investigation and trial

performance was "severely handicapped" by his depression. Id. at 1315. This

finding, the trial court explained, extended beyond Witchley's failure to present




ABA. The ABA's Resolution 102 urges legal licensing entities to focus their admission
questions on conduct or behavior that impairs an applicant's ability to practice law in a
competent, ethical, and professional manner rather than on the presence of any mental
health diagnosis, which is exactly what we do in our ineffective assistance of counsel
analysis in this case.        Am. Bar Ass'n, Resolution 102 (Aug. 2015),
https://americanbar.org/content/dam/aba/images/abanews/2015annual resolutions/102.pdf
Our analysis is focused on Witchley's conduct and failures at trial, though we have not
ignored evidence of Witchley's deteriorating mental health either. But nothing in the
ABA's resolutions or guidelines suggest that we should ignore mental health or substance
abuse issues in our legal community. To the contrary, the ABA's Resolution 106 requires
that we maintain an open discussion about mental health and substance use disorders. To
that end, the ABA maintains a public database of attomey disciplinary cases involving
mental health and substance abuse concems. Am. Bar Ass'n, Case Law Reviews,
https://www.americanbar.org/groups/lawyer_assistance/resources/case_law_reviews.htnil
(last visited Jan. 19, 2018).

                                          19
State V. Lopez(Oscar Raul), No. 94418-1


sexual morality and decency evidence since "the motion for new trial in this matter

raises issues that go beyond simply the failure to call reputation testimony." Id. at

1311. According to the trial court,"Really, the question is whether Mr. Witchley's

handling ofthe entire case,including pretrial investigation and communications with

his client, may have been adversely affected by his mental health." Id. The trial

court found that it was. Id. at 1315.'°

      The trial court made this finding after considering Sanderson's live testimony,

Sanderson's written declaration, Witchley's transcribed and audio recorded

interview, Witchley's written declaration, the letter written by Witchley's

psychologist, and the trial court's own observations throughout trial proceedings.

But the trial court did not enter any written factual findings and conclusions of law

to explain that finding. The trial court did not do so because Lopez's second lawyer

said he did not need them and the State did not request them. Id. at 1319. Instead,

the trial court incorporated its oral ruling into its written order. CP at 350. We

therefore review the trial court's oral ruling in conjunction with the record to

determine whether the trial court's factual finding that Witchley's pretrial and trial




       '° We are unpersuaded by the State's attempt to narrow the trial court's finding to
only Witchley's tardiness. Wash. Supreme Court oral argument.State v. Lopez,No.94418-
1 (Nov. 16, 2017), at 23 min., 20 sec. through 24 min., 39 sec., audio recording by TVW,
Washington State's Public Affairs Network, http://www.tvw.org.
                                           20
State V. Lopez(Oscar Raul), No. 94418-1


preparation was severely handicapped by depression is supported by substantial

evidence. We hold that it was.


      First, we have the record oftrial and pretrial proceedings. As discussed above,

supra pp. 4-5, Witchley's failures to appear, failure to submit briefing, and apparent

inability to follow simple court orders were clear from the record. They were also

red flags for the judge, who tried to address these deficiencies as they arose but

became convinced that his efforts did not work.


      Next, we have the hearing on the motion for a new trial. Sanderson testified

that Witchley identified several tasks as necessary for trial preparation. For example,

he told her to investigate how busy the day care center's parking lot was. 11 VRP

(Oct. 8, 2015) at 1293. He sought that evidence to undermine L.M.'s claim that

Lopez molested her in such a busy area yet there were no witnesses. Witchley also

asked Sanderson to compile evidence regarding L.M.'s reputation for lying. Id.

      But Witchley completely '"checked out'" of Lopez's case before those tasks

were completed. 11 VRP (Oct. 30, 2015) at 1312. Witchley failed to request

additional OPD funding for Sanderson to complete that investigation, failed to show

up for meetings with her so she could not help him develop the defense, and failed

to return her messages so she could not tell him about the "important" case

information she discovered. CP at 289. These examples support Sanderson's

assertion that Witchley "checked out" of other necessary trial preparation and the

                                          21
State V. Lopez(Oscar Raul), No. 94418-1


trial court's conclusion that this partial development of Lopez's case "severely

handicapped" Witchley's performance at trial. Indeed, according to Sanderson,

Witchley never followed through on trial exhibits he originally requested and other

trial necessities.


       Witchley's own statements also support the assertion that he "checked out"

before the trial. Witchley acknowledged that he did not submit additional OPD

funding requests because he "simply failed to appropriately prioritize submission of

[the request]" "[f]or a variety of not-so-good reasons." Id. at 93. Clearly, those

"not-so-good reasons" included his severe depression, which caused him to miss

meetings with Sanderson to discuss the progress of her investigation, to not prepare

trial exhibits and witness examinations, and to not view the day care center's parking

lot. Notably, according to Sanderson, Witchley knew "'that he shouldn't have taken

the case to trial and that he was not emotionally capable of working on it,"' 11 VRP

(Oct. 30, 2015) at 1313, but '"didn't want to get off the case'" because "'he was

financially dependent on Mr. Lopez's case,"' id. at 1312-13."



     " The State disputes whether Witchley ever admitted that he was not mentally
equipped to represent Lopez at trial and that he was financially dependent on the ease.
Wash. Supreme Court oral argument, supra, at 36 min., 10 sec. through 36 min., 22 sec.
But the State never contested this statement or Sanderson's credibility during the reference
hearing. Even if the State had challenged Sanderson's credibility, our review of the trial
court's factual finding is for substantial evidence to support that finding, not to make
credibility determinations. In re Marriage ofRideout, 150 Wash. 2d 337, 350-51, 77 P.3d
1174 (2003).
                                            22
State V. Lopez(Oscar Raul), No. 94418-1


      We agree with the trial court that this fell well below prevailing professional

norms and therefore constitutes deficient performance. Wiggins v. Smith, 539 U.S.

510,521, 123 S. Ct. 2527, 156L.Ed.2d471(2003)(Whether counsel's performance

was deficient depends on '"prevailing professional norms.'" (quoting Strickland,
466 U.S. at 688)).

      Neither Witchley nor the State provides any strategic or tactical explanation

for Witchley's failure to conduct trial preparation that he himself deemed necessary

when he was well. And there is no permissible strategic reason for failing to submit

court-requested briefing, failing to procure payment for the investigator, and failing

to show up for trial. To the contrary, Witchley acknowledged that Sanderson's

investigative services were "necessary to [Lopez's] defense," CP at 92, and

necessary for him to "adequately prepare[] for trial in this case," id. at 94.

      We therefore conclude the trial court's factual findings about Witchley's

deficiencies are supported by substantial evidence. We further agree with the trial

court that these basic failures—including Witchley's failure to investigate, failure to

prepare for trial, and failure to show up to court—"fairly obvious[ly]" meet the legal

definition of"deficient performance."'^ 11 VRP (Oct. 30, 2015) at 1315; see Yung-




          The concurrence in the dissent misapprehends our holding. We do not affirm the
trial court's finding of ineffective assistance based on Witchley's chronic tardiness or
failure to submit invoices for payment. Rather, we affirm based on Witchley's many
                                          23
State V. Lopez(Oscar Raul), No. 94418-1


Cheng Tsai, 183 Wash. 2d at 100; Boyd, 160 Wash. 2d at 434; Punsalan, 156 Wash. 2d at

879.'3

       III.    The Trial Court's Factual Finding That Witchley's Failures "Severely
               Handicapped" His Performance Is Supported by Substantial Evidence,
               and Its Implicit Conclusion That This Caused Prejudice Is Legally
               Correct


       To prevail on a claim of ineffective assistance of counsel, a defendant must

also show that counsel's deficient performance caused prejudice. E.g., Canha, 189
Wash. 2d at 377 (citing Grier, 171 Wash. 2d at 32-33). The Strickland prejudice test "is

ultimately concerned with 'the fundamental fairness ofthe proceeding whose result

is being challenged.'" In re Pers. Restraint ofGrace, 174 Wash. 2d 835, 844,280 P.3d

1102(2012)(quoting Strickland, 466 U.S at 696). "'In every case the court should

be concerned with whether, despite the strong presumption of reliability, the result

of the particular proceeding is unreliable because of a breakdown in the adversarial




failures: his failure to investigate, his failure to prepare for trial, and his failure to show up
for court.


          Notably, we agree with the Court of Appeals that had the trial court based its
finding of deficient performance solely on Witchley's failure to investigate reputation
evidence, that finding would not be sustainable. We agree with the Court of Appeals that
"counsel has ... no duty to pursue strategies that appear unlikely to succeed, and no duty
to anticipate changes in the law." Lopez, slip op. at 6(citing Brown, 159 Wash. App. at 371-
72). Even though there was an existing split among the Court of Appeals divisions
regarding the admissibility of sexual morality and reputation evidence at the time of
Lopez's trial, any appeal in Lopez's case would have been reviewed by Division One,
which had already held that such reputation evidence is inadmissible. Jackson, 46 Wn.
App. at 365.
                                               24
State V. Lopez(Oscar Raul), No. 94418-1


process that our system counts on to produce just results.'" Id. A defendant must

therefore show '""a reasonable probability that, but for counsel's deficient

performance,the outcome ofthe proceedings would have been different.'"" Canha,
189 Wash. 2d at 377 (quoting Grier, 171 Wash. 2d at 34 (quoting Kyllo, 166 Wash. 2d at

862)). But a "reasonable probability" is lower than a preponderance standard.

Strickland, 466 U.S. at 694; Estes, 188 Wash. 2d at 458. It "is a probability sufficient

to undermine confidence in the outcome." Strickland, 466 U.S. at 694.

      The trial court said Witchley's performance "fairly obvious[ly]" "severely

handicapped" the defense. 11 VRP (Oct. 30, 2015) at 1311, 1315. To the extent

this is a factual finding about what really happened, it is supported by substantial

evidence. Sanderson testified that Witchley defined the investigation necessary for

the case before his illness overcame him. 11 VRP (Oct. 8, 2015) at 1293. She also

explained that Witchley defined other necessary trial preparation, including the

assembly of exhibits, before his depression "handicapped" him. She further

explained that she knew the unfinished work was sufficiently "important" to Lopez's

case based on her 15 plus years of work on criminal defense cases, including many

cases with Witchley. She shared her contemporaneous concern about the importance

of this unfinished work by leaving a voicemail, an e-mail, and text messages asking

Witchley to call her back. CP at 289. And she explained that that work was never

finished because Witchley "checked out" of the case—and there was no evidence

                                         25
State V. Lopez(Oscar Raul), No. 94418-1


that he ever fully checked back in. Id. In addition, Sanderson never got around to

collecting evidence regarding "[L.M.'s] propensity for lying or making up stories or

exaggerating stories," 11 VRP (Oct. 8, 2015) at 1293, even though Lopez's entire

defense theory at trial was that L.M. was lying. 10 VRP (Mar. 12, 2015) at 1198.

      Sanderson's testimony corresponded          with the trial judge's own

contemporaneous observations of Witchley's performance (and failures) at trial.

The trial judge observed firsthand Witchley's inability to follow through on simple

tasks like submitting required briefing or waking up to come to court. Supra p. 5.

The judge tried talking to Witchley, threatening him with financial sanctions, and

eventually sanctioning him to correct the problem, but none of this worked. All of

this evidence supports the trial court's factual finding that Witchley's trial

preparation and performance was "fairly obvious[ly]" "severely handicapped." 11

VRP (Oct. 30, 2015) at 1315.

       It also supports the trial court's implicit legal conclusion that this adverse

effect amounted to prejudice. Id. at 1311-15. This case was not a slam-dunk case

for the State. The outcome depended solely on the credibility of a six-and-a-half-

year-old's contradictory report. The jury deliberated for over a day,^"^ after a seven



       10 VRP (Mar. 12, 2015) at 1211 (deliberation beginning around 12:36 p.m.); 10
VRP (Mar. 13, 2015) at 1212(jury verdict at 2:03 p.m. the next day).

                                         26
State V. Lopez(Oscar Raul), No. 94418-1


day trial.    The trial judge who heard and saw the same evidence as the jury

expressly stated that "this was a close case" that "could have gone the other way."

Id. at 1310.     The trial court's assessment reflected Witchley's professional

assessment as well. Witchley believed, based on his 25 years of experience as a

criminal defense attorney, CP at 304, that this was a close case:

       I thought it-I really thought it was gonna be a hung jury is what I
       thought to tell you the truth, you know. No-um anyone's an idiot if
       they-any defense attorney is an idiot ifthey tell you that you're-they're
       gonna win. Any defense case can be lost[,] .. . includ[ing]-you know
       obviously including this one. But, I did think it had the hallmarks of a
       hung jury.

CP at 245-46.


       Given the fact that the outcome of this case turned on L.M.'s credibility, that

it was a close case, and that the serious deficiencies in Witchley's pretrial preparation

and trial performance were clear and debilitating, we are convinced based on these

unique facts that there is a reasonable probability of prejudice sufficient to

undermine confidence in the outcome of Lopez's trial.'^


         CP at 54-73.


       1^ We reject Lopez's argument that he does not have to prove prejudice. The United
States Supreme Court, in ""Cronic {{United State v. Crania,466 U.S. 648, 104 S. Ct. 2039,
80 L. Ed. 2d 657 (1984)),] recognized a narrow exception to Strickland's holding that a
defendant who asserts ineffective assistance of counsel must demonstrate not only that his
attomey's performance was deficient, but also that the deficiency prejudiced the defense."
Florida v. Nixon,543 U.S. 175,190,125 S. Ct. 551,160 L. Ed.2d 565(2004). This narrow
exception applies when '"counsel entirely fails to subject the prosecution's case to
meaningful adversarial testing,"' Bell v. Cone, 535 U.S. 685, 697, 122 S. Ct. 1843, 152 Lans. Ch.
27
State V. Lopez(Oscar Raul), No. 94418-1


                                      Conclusion


       We agree with the trial court that Witchley's pretrial and trial performance

was deficient and that the deficiency caused prejudice. We therefore reverse the

Court of Appeals and affirm the trial court's decision to grant a new trial due to

ineffective assistance of counsel.




Ed. 2d 914(2002)(quoting Cronic, 466 U.S. at 659), or the defendant "'is denied counsel
at a critical stage of his trial," Woods v. Donald,    U.S.    , 135 S. Ct. 1372, 1375, 191
L. Ed. 2d 464(2015)(quoting Cronic,466 U.S. at 659). Although Witchley's pretrial and
trial deficiencies were serious, they did not deprive Lopez entirely of a defense.
                                           28
State V. Lopez(Oscar Raul), No. 94418-1




 WE CONCUR:




        loAAA^i. C.(Jj
                                          O'




                                     29
State V. Lopez(Oscar Raul)




                                      No. 94418-1



      JOHNSON, J.(dissenting)—This case involves review of a trial court's

decision to grant a new trial based on a claim of ineffective assistance of defense

counsel. The trial court identified two separate, independent grounds for granting

relief:(1) counsel's alleged failure to call certain witnesses to testify to the

defendant's good character for sexual morality in defending against a child

molestation charge and (2) counsel's alleged clinical depression. The Court of

Appeals reversed and reinstated the conviction. The majority correctly agrees with

the Court of Appeals holding that no independent Fourteenth Amendment to the

United States Constitution due process right to representation by counsel who is

not suffering from mental illness exists and that the Strickland)^ analysis controls.

However, in applying Strickland, the majority is impermissibly selective in its

reading of the record, mischaracterizing what occurred before and during trial. In


       Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674(1984).
State V. Lopez(Oscar Raul), No. 94418-1
(Johnson, J., dissenting)


fact, the majority barely mentions, let alone analyzes, counsel's trial performance.

Even more troubling is the majority's discovery in the trial court's oral ruling of an

"implicit conclusion" oflaw, which it upholds as "legally correct." On the record

before us, properly analyzed, no ineffectiveness exists.

       The majority apparently believes that de novo review is a mandate to

sidestep the deficiencies raised by Oscar Lopez and reached by the trial court, and

to read "implicit" conclusions, which the trial court never articulated, into the trial

court's ruling. The majority starts by announcing that the Court of Appeals

"interpreted that finding [that trial counsel was severely handicapped by his

depression] as relating solely to Lopez's per se prejudice/quasi-due process

argument." Majority at 11. But the Court of Appeals correctly concluded that when

the trial court stated in its oral ruling that

       even though the court finds it difficult to make any conclusions on a
       more probable than not basis as to what the result would have been
       had Mr.[Steven] Witchley been functioning at full capacity, it seems
       to the court that, as a matter ofdue process, a defendant is entitled to
       be represented by somebody who is not suffering from mental
       illness[,]

it meant exactly what it said. 11 Verbatim Report ofProceedings(VRP)(Oct. 30,

2015) at 1316-17(emphasis added). The trial court, in discussing what effect, if

any, Witchley's depression may have had on his representation of Lopez, stated:
State V. Lopez(Oscar Raul), No. 94418-1
(Johnson, J., dissenting)


            And I think the court should make it clear that in taking the
      mental health issues into consideration, that this is really not a
      Strickland analysis because under Strickland, the court would be
      required to actually find that as a result of Mr. Witchley's depression
      that [Lopez] was convicted essentially and that the result would have
      been different. That is a very difficult judgment call to make. Mr.
      Witchley, even despite his shortcomings, was a competent trial
      attorney for the most part, exceptfor the evidentiary issues.

11 VRP (Oct. 30, 2015) at 1316(emphasis added). It is evident from this statement

that the trial court's finding at issue, i.e., that Witchley's handling ofthe entire case

was severely handicapped by his depression, was not susceptible, in the eyes of the

trial judge, to a Strickland analysis. Furthermore, it is evident that the trial court

believed that the only Strickland-type deficiency raised by Lopez was the trial

attorney's performance as to the evidentiary issues, and that his overall

performance at trial was "competent." And the Court of Appeals correctly

concluded, and the majority apparently agrees, that the evidentiary issues did not

constitute deficient performance and further did not prejudice Lopez. As ofthe

time of the trial, case law existed recognizing that ER 404(a)(1) evidence of a

defendant's good reputation for sexual morality was not admissible. In State v.

Jackson^ Division One explicitly held that evidence of a defendant's good

reputation for sexual morality is not admissible in cases involving sexual offenses


      '46 Wn. App 360, 365, 730 P.2d 1361 (1986).
State V. Lopez(Oscar Raul), No. 94418-1
(Johnson, J., dissenting)


against children. Witchley's failure to "unearth" a potential divisional conflict and

to anticipate or argue for a potential change in the law does not render his

performance constitutionally ineffective.

        The majority, however, goes on to conclude that the trial court made a

factual finding that "Witchley's [fjailures '[sjeverely [hjandicapped' [h]is

[pjerformance," and that that is what constitutes deficient performance by

Witchley. Majority at 23. This does not make sense. Contrary to the majority's

pronouncement that "the trial court did not enter any written factual findings and

conclusions of law to explain thatfinding'' because counsel said "he did not need

them,"^ the trial court did not do so because the deficiency it identified was only

that Witchley was depressed and that "had he not been handicapped by his

depression, he would have been more effective." 11 VRP (Oct. 30, 2015) at 1316

(emphasis added).

        Even if we were to assume that the majority is drawing its own legal

conclusions as to the deficient performance prong, the deficiencies it does

eventually articulate—failure to investigate, failure to prepare for trial, and failure




        ^ Majority at 20(emphasis added). Lopez's second attorney simply stated that he did not
object "to the court incorporating by reference its oral ruling since it was in detail." 11 VRP
(Oct. 30, 2015) at 1319.
State V. Lopez(Oscar Raul), No. 94418-1
(Johnson, J., dissenting)


to show up to court—do not withstand even cursory scrutiny. When reviewing a

claim of ineffective assistance of counsel,"we look to the totality of the

circumstances, ever mindful ofthe fact that there exists a strong presumption that

counsel rendered reasonably effective assistance." United States v. Muehlbauer,

892 F.2d 664, 668 (7th Cir. 1990)(citing Strickland, 466 U.S. at 689). Instead, the

majority all but presumes Witchley's ineffectiveness based on the fact that he was

suffering from depression at or around the time of trial.

       In examining the deficient performance prong ofStrickland, the majority

relies heavily on trial counsel's investigator Karen Sanderson's statements about

Witchley's mental state and actions. The majority fails to mention the fact that to

the extent Lopez complains of trial counsel's failure to investigate in preparation

for trial, no duty to investigate and call all available witnesses exists."^ It fails to

mention that Witchley did call eight witnesses at trial, and that the witnesses he

allegedly failed to interview and call, and whom Sanderson perhaps was initially

called upon to investigate, were, in Witchley's opinion, unnecessary because, as he

explicitly advised Lopez,"[T]he fact that you don't molest child A is not relevant



         "Under the Sixth Amendment [to the United States Constitution], counsel is required to
conduct a reasonable investigation." In re Pers. Restraint ofDavis, 152 Wash. 2d 647, 735, 101
P.3d 1 (2004). "Generally the decision whether to call a particular witness is a matter for
differences of opinion." Davis, 152 Wash. 2d at 742.
State V. Lopez(Oscar Raul), No. 94418-1
(Johnson, J., dissenting)


to prove that you didn't molest child B." Clerk's Papers(CP)at 227. The majority

fails to mention that Witchley, among other things, aggressively sought Lopez's

release pretrial, professionally litigated pretrial motions, and skillfully examined

and cross-examined witnesses. In short, the majority fails to consider all ofthe

circumstances the objective standard ofStrickland commands. It does, however,

embellish Witchley's tardiness and assigns great weight to Witchley's

communications with Sanderson, but that proves nothing about counsel's actual

effectiveness. The Strickland focus is, and has always been, on counsel's function,

which,"as elaborated in prevailing professional norms, is to make the adversarial

testing process work in the particular case." Strickland, 466 U.S. at 690.

      To the extent the majority finds any deficiency it identifies to constitute

deficient performance by itself under Strickland is unclear, as is whether it finds

deficient performance only by pooling piecemeal what it deems Witchley's "basic

failures" together. Majority at 23. To be clear, however, none ofthe "deficiencies"

the majority articulates, by themselves, or in their totality, are sufficient to meet the

first prong ofStrickland. What the record shows is that Witchley did conduct a

reasonable investigation, including five critical witness interviews with

Sanderson's help: those ofthe complainant, the child's mother, the first responding
State V. Lopez(Oscar Raul), No. 94418-1
(Johnson, J., dissenting)


police officer, the defendant's wife, and the defendant's supervisor. Witchley had

Sanderson photograph the parking lot and the church, i.e., the scene of the alleged

crime. He subpoenaed documents from Truman Elementary School to establish

Lopez's whereabouts on the day of the alleged incident. The record also shows,

and the State correctly argues, that in the course of preparing for trial, Witchley

was present for the State's interviews of all ofthe defense witnesses and litigated

over 20 pretrial motions, with no claimed counsel deficiencies or severe handicap.

The majority also points to Witchley's e-mailing the court to "'call[] in sick,"' 11

VRP (Oct. 30, 2015) at 1313, as well as his alleged absence before a different

judge in support of its Strickland deficiency. While not commendable, attorney

tardiness presumably may be more common than the majority would like to

believe. The majority's conclusion that counsel's performance fell below an

objective standard of reasonableness in light of all the circumstances without

mentioning or analyzing the entirety ofthe trial court's factual findings, by

selectively assigning weight to facts in the record and ignoring the attorney's

actual trial performance, erroneously abandons the burden Strickland imposes.

      Ultimately, the majority agrees with the trial court's decision to grant a new

trial based on its "implicit legal conclusion that [the adverse effect of Witchley's
State V. Lopez(Oscar Raul), No. 94418-1
(Johnson, J., dissenting)


mental illness] amounted to prejudice." Majority at 24 (citing 11 VRP (Oct. 30,

2015) at 1311-15). This flies in the face ofthe trial court's own statement that it

cannot "actually find that as a result of Mr. Witchley's depression that [Lopez] was

convicted .. . and that the result would have been different."^ 11 VRP (Oct. 30,

2015) at 1316. The Court of Appeals on de novo review correctly found that the

trial court's conclusions of law were unsustainable, both as to its pronouncements

pertaining to the admissibility of character evidence and as to the defendant's due

process entitlement to counsel free from mental illness. Neither is supported by the

facts in the record before us; neither is a sound legal conclusion to be drawn. While

it may very well be that trial counsel was depressed, the majority's characterization

of Witchley's deficiencies as "debilitating," majority at 25, is hard to reconcile

with the trial court's characterization of that same performance as "competent," 11

VRP (Oct. 30, 2015) at 1316, and Sanderson's statement that despite Witchley's

depressed state, once he "got to court, it was okay." CP at 291.

      And even if Witchley's performance fell below an objective standard of

reasonableness in light of all the circumstances, none ofthe other acts or omissions

by Witchley the majority selectively relies on reaches the requisite level of



       The majority omits this statement hy the trial court entirely.
State V. Lopez(Oscar Raul), No. 94418-1
(Johnson, J., dissenting)


reasonable probability of a different result for Lopez. The majority's legal analysis

does little to clarify on what grounds it upholds the trial court's reasoning. To

conclude that Lopez was prejudiced because "the serious deficiencies in

Witchley's pretrial preparation and trial performance were clear and debilitating,"

majority at 26, is to employ circular reasoning. The majority's reliance on the close

nature ofthe case is also unpersuasive in this context.^ Perhaps the most troubling

aspect ofthe decision the majority reaches today is that it requires our appellate

courts to divine "implicit" conclusions in reviewing the trial courts' actions in




       ^ To assert that there is a reasonable probability that but for instances of tardiness, failure
to interview more witnesses whose testimony counsel deemed inadmissible to begin with, or
failure to "develop the defense" that from the trial record appears to have been reasonably
developed, the result of the proceedings would have been different because this was not a "slam-
dunk" case is not a sound legal conclusion. Majority at 21, 26. Whether the majority views the
strength or weakness of the State's case as a factor, the jury and not this court makes the final
decision.
State V. Lopez(Oscar Raul), No. 94418-1
(Johnson, J., dissenting)


order to avoid being overturned. We should affirm the Court of Appeals' well-

reasoned opinion.




                                                          /

                                                           /




                                       10
State V. Lopez(Oscar Raul), No. 94418-1
(Yu, J., concurring in dissent)




                                          No. 94418-1



       YU,J.(concurring in dissent) — I agree with the concerns expressed by the

dissent that the majority mischaracterizes the record in order to affirm a finding of

deficiency for counsel's failure to offer evidence of Lopez's "good reputation" for

sexual morality in a child molestation case when binding precedent held such

evidence inadmissible. Dissent at 1, 3-4. I also agree that we should affirm the

Court of Appeals' decision that the trial court erred in granting a new trial on the

basis that counsel suffers from severe depression. Id. at 1. Strickland^ requires an

actual showing of deficient performance and prejudice, and the record in this case

does not support either.


       I write separately because I cannot find myself embracing a standard that

permits constitutional ineffectiveness when counsel is chronically late or has not

submitted invoices for payment. As a former trial court judge, I could list a host of

other reasons lawyers routinely made trial management difficult for me, but none




      'Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674(1984).
                                             1
State V. Lopez(Oscar Raul), No. 94418-1
(Yu, J., concurring in dissent)

go to the heart ofthe issue: effective representation of a client. To permit

behaviors like chronic lateness to be the basis for constitutional ineffectiveness, as

the majority does, is to dramatically lower our threshold for prejudice.

        I also write to state my unease with shifting the inquiry of"ineffectiveness

of counsel" from a review of overall trial performance to a review of counsel's

mental health as a measure of performance. I refuse to accept the underlying

proposition that depression or some form of mental illness renders an attorney

incompetent, especially in hindsight. The majority paves the way for a per se rule

that permits inquiry into an attorney's mental health, including any history of

diagnosis and treatment, rather than focusing on his or her actual conduct or

performance. Lawyers should now expect that their mental health or personal

stress level will be part of an ineffectiveness and/or malpractice claim.

       As noted in the State's answer to the Washington Association of Criminal

Defense Lawyers'(WACDL)amicus brief, asking lawyers about their history of

diagnosis or treatment likely violates the Americans with Disabilities Act of 1990,

42 U.S.C. §§ 12101-12213, and serves to perpetuate myths about mental illness.

Answer to WACDL Amicus Br. at 1? In 2016, we amended the Admission and


        ^ See also Disability Rights Wash., Questions of Discrimination,
http://stats.disabilityrightswa.org/questions-discrimination [https://perma.cc./N3PH-BH7J](last
visited Feb. 7, 2018).
State V. Lopez(Oscar Raul), No. 94418-1
(Yu, J., concurring in dissent)

Practice Rules to remove questions that target applicants who have sought

mental health treatment. It was a milestone in the fight for equality when we

focused the inquiry offitness to practice law on the ability to perform essential

functions rather than on a knee-jerk reaction to disability status. It was an effort to

ensure that applicants are not barred because of a diagnosis or history, while still

prohibiting those who cannot perform the essential functions-even if due to a

disability—from practicing law. The unintended consequence oftoday's majority

decision is to shift that inquiry right back to disability status and make it center

stage.


         I respectfully concur in the dissent.
State V. Lopez(Oscar Raul), No. 94418-1
(Yu, J., concurring in dissent)